TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00265-CV


                                 Kianna Broadway, Appellant

                                                v.

                     Lean On 8, Inc. d/b/a Chick-fil-A of Kyle, Appellee


                 FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
            NO. 20-2036, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Kianna Broadway filed a notice of appeal from the trial court’s

March 11, 2021 “Order Granting Lean On 8, Inc. d/b/a Chick-fil-A’s Motion for Summary

Judgment.” Upon initial review, the Clerk of this Court sent Broadway a letter informing her

that this Court appears to lack jurisdiction over the appeal because our jurisdiction is limited to

appeals in which there exists a final or appealable judgment or order. See Tex. Civ. Prac. &

Rem. Code § 51.012; Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (explaining

that appeal generally may only be taken from final judgment that disposes of all pending parties

and claims in record unless statute provides for interlocutory appeal). In this case, the trial

court’s order only disposes of Broadway’s claims against one defendant, and an order granting

summary judgment in favor of only one of multiple defendants is not an appealable interlocutory

order.   Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998) (“Appellate courts have

jurisdiction to consider immediate appeals of interlocutory orders only if a statute explicitly
provides appellate jurisdiction.”); see also Tex. Civ. Prac. & Rem. Code § 51.014 (specifically

permitting appeal of various interlocutory orders but not permitting appeal from grant of partial

summary judgment).        The Clerk requested a response on or before September 13, 2021,

informing this Court of any basis that exists for jurisdiction. Broadway filed a response, stating

that after review of the trial court’s order, she concedes that it did not dispose of all the parties in

the case, is interlocutory, and is not a final, appealable order.

                Accordingly, for the reasons explained above, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a).



                                                __________________________________________
                                                Gisela D. Triana, Justice

Before Chief Justice Byrne, Justice Triana, and Justice Kelly

Dismissed for Want of Jurisdiction

Filed: September 23, 2021




                                                   2